DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant elected, without traverse, group I, species II, without traverse, reading on Claims 1-14.
Claim 1 is allowable. The restriction requirement inventive groups and species, as set forth in the Office action mailed on 02/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of among inventive groups and species is withdrawn. Claims 15-20, directed to the non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including coating the front side surface, the backside surface and the side edge surface with a self-assembled monolayer (SAM), as disclosed in Claims 1, 15 and 17.
 In the instant case, Whitesides et al. (US 6,776,094) disclose a kit for micro-contact printing for surface patterning and a method of achieving the same, wherein contacting a first portion of the resist surface with a stamp to transfer to the first portion a self-assembled monolayer of a molecular species in a first pattern. The self-assembled monolayer is contiguous with an exposed portion of the resist surface in a second pattern. The resist is removed from the surface of the article, according to the second pattern, by contacting the exposed portion of the resist surface with a first etchant that reacts chemically with the resist and that is inert with respect to the self-assembled monolayer.  This exposes the surface of the article in the second pattern. A second etchant is applied to the exposed surface of the article that reacts chemically with the article and that is inert with respect to the resist. According to one aspect the resist is an electrical conductor.
Ke et al. (US 2018/0366317) disclose a wafer treatment for achieving defect free self-assembled monolayers, wherein a substrate is pre-cleaned by heating the substrate to a first temperature, cleaning contaminants from the substrate and activating the first surface to promote formation of a self-assembled monolayer (SAM) on the first material.  A SAM is formed on the first material by repeated cycles of SAM molecule exposure, 
Furthermore, Mirkin et al. (US 2019/0384161) disclose a liquid mask for microfabrication process, wherein (a) modification of substrate surface to promote surface-wetting or surface-dewetting based upon the selected mask material; (b) casting (e.g., spin coating) the mask material onto surface as a fluid formulation (final mask can be fluid or solid, but preferably be a fluid or gel like material to wet and conform to the surface contours at the time of casting) so as to apply a thin layer approximately the height of the features of interest; (c) heat treatment of substrate and fluid to decrease masking material viscosity to speed up coating of the masking material to the surface contours of the blocking layer; (d) Material deposition, etching, or modification to the uniformly exposed regions; and (e) Optional removal of masking material if desired.  The features of this method are depicted in FIG. 7 (middle and bottom) in comparison to prior methods (top); wherein the blocking layer can further comprise a self-assembled monolayer (SAM) on the surface of the layer.
Additionally, Kloster et al. (US 2017/0330972) disclose a selective deposition method utilizing sacrificial blocking layers for semiconductor devices, wherein a sacrificial blocking layer is then selectively deposited on the isolation sidewall and not on the semiconductor structure. Thereafter, a high-K gate dielectric is deposited on the semiconductor structure, but not on the sacrificial blocking layer. Properties of the sacrificial blocking layer prevent deposition of oxide material on its surface. A thermal treatment is then performed to remove the sacrificial blocking layer, thereby forming a 
Finally, Zhuang et al. (“Vapor-Phase Self-Assembled Monolayers for Anti-Stiction Applications in MEMS,” Journal of Microelectromechanical Systems, VOL. 16, NO. 6, December, 2007), wherein SAM coatings that were grown on silicon substrates were characterized with respect to static contact angle, surface energy, roughness, nanoscale adhesive force, nanoscale friction force, and thermal stability. The best overall anti-stiction performance was achieved using FDTS as precursor for the SAM growth, but all coatings show good potential for solving in-use stiction problems in micro-electro-mechanical systems devices.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898